Citation Nr: 1104859	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-16 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUE

Entitlement to an effective date earlier than April 26, 2006 for 
the restoration of disability compensation for posttraumatic 
stress disorder (PTSD) based on clear and unmistakable error 
(CUE) in a December 1983 decision severing service connection for 
PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to March 1971.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 rating determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  The 
Veteran testified at a Central Office hearing held in September 
2010 before the Veterans Law Judge (VLJ) rendering the 
determination in this appeal.


FINDINGS OF FACT

1.  By rating action of March 1983 service connection for PTSD 
was granted; such service connection was severed by rating action 
of December 1983.

2.  The grant of service connection for PTSD was not clearly and 
unmistakably erroneous; therefore, severance of service 
connection was not in order.


CONCLUSION OF LAW

Clear and unmistakable error in the December 1983 rating decision 
that severed service connection for PTSD has been established. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their claim 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

The Board notes that notice and assistance requirements are not 
applicable to requests for revision of a final decision based on 
CUE because the matter involves an inquiry based upon the 
evidence of record at the time of the decision rather than the 
development of new evidence.  Livesay v. Principi, 15 Vet. App. 
165, 178-79 (2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) 
(VA does not have "a duty to develop" a CUE case because 
"there is nothing further that could be developed"); see also 
Livesay v. Principi, 14 Vet. App. 324, 326 (2001).

Moreover as the decision below constitutes a full grant of the 
benefits sought in the present appeal, any deviation in the 
execution of the VCAA requirements by the RO constitutes harmless 
error, and does not prohibit consideration of this matter on the 
merits.  


II.  Law and Analysis 

The Veteran is seeking an effective date earlier than April 26, 
2006 for his service-connected PTSD.  An argument has been 
advanced that he is entitled to an effective date back to 1983 
based on CUE in a December 1983 rating decision.

Except as otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for an increase 
will be the date of receipt of the claim or the date entitlement 
arose, whichever is later  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2010).  For disability compensation stemming 
from direct service connection, the effective date will be the 
day following separation from active service or date entitlement 
arose if claim is received within 1 year of separation from 
active service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2010).  

The effective date of an award of disability compensation based 
on a claim to reopen after a final disallowance shall be the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(2), (r) (2010).

The revision of a final rating decision based on CUE generally 
will involve the assignment of an earlier effective date for 
those benefits involved because the governing regulation requires 
that benefits be paid "as if the corrected decision had been 
made on the date of the reversed decision."  38 C.F.R. § 
3.105(a).  CUE is a special type of error; it is an error that 
the claimant alleges was made in a prior rating decision that the 
claimant did not appeal within the one-year time limit for filing 
an appeal to the Board.  38 U.S.C.A. §§ 5109A, 7105(b)(1), (c); 
38 C.F.R. § 3.105(a).  

It is not just any error but rather it is the sort of error that, 
had it not been made, would have manifestly changed the outcome 
of the rating decision so that the benefit sought would have been 
granted.  Russell v. Principi, 3 Vet. App. 310, 313 (1992); cf. 
Fugo v. Brown, 6 Vet. App. 40, 44 (1993) (noting that "[i]t is 
difficult to see how either failure in 'duty to assist' or 
failure to give reasons or bases could ever be CUE"); see 
Caffrey v. Brown, 6 Vet. App. 377, 383-84 (holding that failure 
to fulfill duty to assist cannot constitute clear and 
unmistakable error).  It is not simply a disagreement with how 
the facts were weighed or evaluated.  Rather, either the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant at 
the time were incorrectly applied.  Russell, 3 Vet. App at 313.  
A determination that there was CUE must be based on the record 
and the law that existed at the time of the prior adjudication in 
question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  See 
also Bustos v. West, 179 F.3d 1378, 1381 (1999); Eddy v. Brown, 9 
Vet. App. 52 (1996).  Evidence that was not of record at the time 
of the decision cannot be used to determine if CUE occurred.  See 
Porter v. Brown, 5 Vet. App. 233 (1993).

A claim for benefits based on CUE in a prior final rating 
decision entails special pleading and proof requirements to 
overcome the finality of the decision by collateral attack 
because the decision was not appealed during the appeal period.  
Fugo, 6 Vet. App. at 44; Duran v. Brown, 7 Vet. App. 216, 223 
(1994).  In order for a claimant to successfully establish a 
valid claim of CUE in a final RO rating decision, the claimant 
must articulate with some degree of specificity what the alleged 
error is, and, unless the alleged error is the kind of error 
that, if true, would be CUE on its face, the claimant must 
provide persuasive reasons explaining why the result of the final 
rating decision would have been manifestly different but for the 
alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 (1995); 
Fugo, 6 Vet. App. at 44, review en banc denied, 6 Vet. App. 162, 
163 (1994) (noting that pleading and proof are two sides of the 
same coin; if there is a heightened proof requirement, there is, 
a fortiori, a heightened pleading requirement).

The Veteran filed his original service connection claim for PTSD 
in 1983.  The following facts were then of record: service 
treatment records (STRs) which show he indicated problems with 
episodes of depression in 1970.  At separation in 1971, he again 
noted problems with depression as well as frequent trouble 
sleeping, nightmares, and attempted suicide. 

The principal events singled out as stressors by the Veteran 
included being involved in an automobile accident in which a 
Vietnamese child was killed and the death of fellow soldier who 
was electrocuted while trying to change a tire.  Also of record 
was a letter of commendation from the Army Department regarding 
his two-month assignment at the Edgewood Arsenal Medical 
Volunteer Program.  

The evidence also shows an initial diagnosis of PTSD in 1982 from 
a VA physician who essentially related it to the Veteran's in-
service experiences.  

In January 1983, the RO initiated a search for service records 
pertaining to the Veteran's unit and their engagement with 
hostile forces from April 1969 and 1970.  See VA Form 00-3101.  
In response the National Personnel Records Center (NPRC) noted 
that the information requested was not found in the Veteran's 201 
file. 

Nonetheless, in a March 1983 rating decision, the RO determined 
that the evidence of record, including a period of VA 
hospitalization, was sufficient to show the Veteran had PTSD as a 
result of specific combat experiences as a stressor.  Service 
connection was granted for PTSD and a 30 percent disability 
rating was assigned.  

On further review of the case in June 1983, the RO determined 
that evidence of combat was inadequate and requested the 
Veteran's military personnel file, which was received in 
September 1983.  While his military records confirm he had 
service in Vietnam from April 1969 to April 1970, there was no 
reference to combat duty per se.  For example, his decorations do 
not include any awards for actual combat.  In addition, these 
records confirm that his military training and service was 
directly related to his military occupational specialty (MOS) in 
the noncombat area of wheel vehicle mechanic.  

In October 1983, a rating decision proposed severance of service 
connection for PTSD and the Veteran was notified of that proposal 
by letter dated that same month.  He was informed that he did not 
receive any combat awards or decorations, did not have a combat 
MOS, was not wounded in action, and the experiences he described 
were not consistent with the evidence shown in his service 
records.  As result, the grant of service connection for PTSD was 
held to be clearly and unmistakably erroneous in view of the lack 
of objective evidence of a stressor.  It was proposed that 
service connection be severed.  The Veteran was given 60 days to 
submit additional evidence.

The Veteran, through his representative, responded in a statement 
dated in November 1983 requesting that the RO obtain additional 
VA medical records before taking further action as these records 
contained objective evidence of an in-service stressor.  The RO 
obtained VA medical records dated in 1983, which confirmed the 
PTSD diagnosis, but did not otherwise provide objective evidence 
of a stressor.  

A December 1983 rating decision severed service connection for 
PTSD.  The RO noted the outpatient treatment records had been 
obtained and reviewed, but were not material to the issue of 
service connection and the proposed severance was appropriate.  
The Veteran was notified of the denial, but did not perfect an 
appeal.   

The Veteran submitted subsequent claims for service connection 
for PTSD that were denied by the RO in April 1992, January 1996, 
May 2001, and May 2004 and not appealed.  His most recent claim 
to reopen was received on April 26, 2006.  A rating decision 
issued in January 2008 granted service connection for PTSD and 
assigned a 70 percent disability rating effective from April 26, 
2006.

In February 2008, the Veteran disagreed with the effective date 
assigned requesting an effective date earlier than April 26, 2006 
for the reinstatement of service-connected disability 
compensation based on CUE in the December 1983 RO decision to 
sever service connection for PTSD.  He contends that because the 
evidence before the RO at that time supported a grant of service 
connection, the decision to sever it was improper.  The Veteran 
and his representative appear to assert that the RO's sole 
reliance on the lack of combat medals to sever service connection 
for PTSD was an error of law.  The RO also erred by not obtaining 
the casualty reports or otherwise attempting to verify the 
reported stressor of the soldier who had been electrocuted.  

The central question on appeal is whether the December 1983 
rating decision properly severed service connection for PTSD.  

Under the laws and regulations in effect at the time of the 
December 1983 rating decision, once service connection has been 
granted, it can be severed only upon the Secretary's showing that 
the final rating decision granting service connection was clearly 
and unmistakably erroneous (the burden of proof being upon the 
Government), and only after certain procedural safeguards have 
been met.  38 C.F.R. § 3.105(d).  A mere difference of opinion as 
to the propriety of the grant of service connection is an 
insufficient basis for severance.  The grant must be shown to 
have been clearly and unmistakably in error, and this must be 
affirmatively shown before severance is warranted.  

The Board finds that the issuance of the proposed severance in 
October 1983 and the ultimate severance rating decision in 
December 1983 were in compliance with relevant due process 
requirements.  See 38 C.F.R. § 3.105(d).

Next, as to whether there was clear and unmistakable error in the 
March 1983 rating decision granting service connection for PTSD, 
the Board notes that at the time of the RO's March 1983 rating 
decision, neither the provisions of 38 C.F.R. § 3.304(f) 
pertaining to claims of service connection for PTSD, nor relevant 
Court opinions regarding claims of service connection for PTSD in 
Wood v. Derwinski, 1 Vet. App. 190 (1991); Zarycki v. Brown, 6 
Vet. App. 91 (1993); Hayes v. Brown, 5 Vet. App. 60 (1993); West 
v. Brown, 7 Vet. App. 70 (1994); Moreau v. Brown, 9 Vet. App. 
389, 395 (1996); Cohen v. Brown 10 Vet. App. 128 (1997) were 
extant and therefore may not be considered when reviewing the 
present CUE claim.

However, the pertinent regulations that were in effect included 
that VA would use the psychiatric nomenclature employed in the 
Diagnostic and Statistical Manual of Mental Disorders (DSM), 1968 
edition (DSM II), of the American Psychiatric Association (APA 
Manual).  See 38 C.F.R. § 4.125 (1983).  Mental disorders in 
general were rated under regulations found at 38 C.F.R. §§ 4.125-
4.132 (1983).  The Board notes that PTSD was not listed in the 
APA Manual/DSM-II, but rather was listed for the first time when 
DSM-III was published in February 1980.  In addition, post-
traumatic stress neurosis (disorder) was included in the list of 
mental disorders as a result of a change to the regulations in 
April 1980.  See 48 Fed. Reg. 26,326-26,327 (April 18, 1980) 
(adding Diagnostic Code 9411 for post-traumatic stress neurosis 
(disorder) to the list of mental disorders in 38 C.F.R. § 4.132).

In addition to the C.F.R. provisions, VA issued DVB Circular 21-
82-7 in May 1982 to clarify the requirements for the 
establishment of service connection for PTSD.  The Circular noted 
that there had been a problem of claims with a lack of objective 
evidence of identifiable stressors.  The claims contained only 
the veteran's own statements, given many years after service, and 
without concrete evidence in the record to substantiate the 
statements.  The Circular noted that objective evidence of a 
stressor included, but was not limited to, official service 
records that indicated medals or commendations awarded for 
combat; wounds suffered as a result of enemy action or for acts 
of valor; or experiences as a POW.  The Circular summarized the 
three basic requirements for service connection for PTSD as: 
objective evidence of a life-threatening stressor in service; a 
diagnosis of PTSD acceptable for ratings purposes; and, adequate 
findings in the clinical examination describing stressor and 
symptoms or manifestations.  Finally, the Circular said that a 
history of a stressor as related by the veteran was, in itself, 
insufficient.  Service records must show that the veteran was 
wounded and/or was in combat against the enemy, was a POW, or 
must otherwise substantiate a stressor of sufficient gravity to 
evoke symptoms in almost everyone, as required by DSM-III.

Based on the evidence that was of record in March 1983, it is 
clear that the Veteran had not satisfied the threshold 
requirement for a diagnosis of PTSD.  The RO essentially found 
that the Veteran's account of Vietnam experiences and the VA 
examiner's acceptance of those accounts constituted sufficient 
evidence of stressors to diagnose PTSD.  This in spite of the 
fact that his service occupation as a wheel vehicle mechanic does 
not suggest active combat and no combat-related citations are 
noted.  Simply put, the guidance requirements set forth in the 
DVB Circular were not followed in March 1983.  

To that end, in proposing to sever service connection, the RO 
relied upon a finding that the Veteran did not suffer from a 
stressor citing the lack of combat medals or wounds.  Even on the 
assumption that the Circular was controlling authority, it is 
noteworthy that the proposal to sever stated as its reason the 
following:  "The experiences that the veteran reports are not 
considered to be consistent with the evidence shown in his 
service records."  (Emphasis added.)  This was a reappraisal of 
the record, not a designation of error.    

The Board emphasizes that in cases of severances, the question is 
not whether the rating agency proposing the severance would have 
handled the initial claim for service connection differently or 
would have evaluated the facts and evidence differently.  
Arguably in 1983 there was certainly evidence to support the 
finding that an adequate stressor did take place.  The Veteran 
provided stressor information to the various psychiatric 
examiners who accepted the incidents as constituting stressors 
and there was no overwhelming evidence tending to disprove his 
allegations.  In fact, STRs provided some evidence which tended 
to support his allegations since they showed that he indicated 
problems with episodes of depression, frequent trouble sleeping, 
nightmares, and attempted suicide. 

In this appeal, the test is whether the severing decision was 
clearly and unmistakably erroneous in finding the earlier 
granting decision itself clearly and unmistakably erroneous.  As 
was pointed out by the representative when these determinations 
were initially at issue, the severing decision relied on 
additional evidence and reevaluated pre-severance evidence.  This 
review was felt to justify the termination of service connection.   
No specific mistake of law or any erroneous factual finding was 
plainly articulated.  Essentially, the decision embodied a 
reevaluation of a record that was substantially identical to that 
which led to the initial grant.  It must be emphasized that when 
the adverse determination took place, claims of service 
connection for PTSD did not have to comply with the unique 
criteria later codified at 38 C.F.R. § 3.304 (f).  

Where the Veteran claims an earlier effective date and where 
evidence establishes CUE, the prior decision will be reversed or 
amended.  For the purpose of authorizing benefits, the decision 
which constitutes a reversal of a prior decision on the grounds 
of CUE has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 C.F.R. §§ 
3.104(a), 3.400(k) (2010).


      (Continued on next page.)


ORDER

The December 1983 rating decision severing service connection for 
PTSD was based on clear and unmistakable error.  To this extent, 
the appeal is granted, subject to the laws and regulations 
governing payment of VA monetary awards.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


